Hill, J.
(After stating the foregoing facts.)
Keduced to its last analysis, the position of the sheriff, the plaintiff in error, before this court is that the order passed by the trial court, requiring him to accept the bond and deliver possession of the automobile to the intervenor, was without authority of law and was therefore nugatory, and that his failure to comply therewith did not subject him to attachment for contempt. This court does not agree with the position of the plaintiff in error. It is of the opinion that the sheriff, as the ministerial officer of the court, has no right to question the validity of an order passed by the court in a case in which the court has unquestionably unlimited jurisdiction. The superior courts of this State, under the constitution and laws, have jurisdiction of all suits in cases of a civil character. The superior court of Forsyth county had jurisdiction both of the parlies and the subject-matter of the case involving the seizure and title to the automobile in question, and any order passed by the judge of that court was within its jurisdiction, although the order might have been erroneous, and the only question for the sheriff, who was a party to the suit as well as a ministerial officer of the court, was one of obedience. The jurisdiction of a court depends upon its right to decide a case, and never upon *483the merits of its decision. The distinction between want of jurisdiction and error is clear. When a court makes an order in a cause over which it has no jurisdiction, it is a nullity. No one is bound to obey it or is liable for disobeying it. Ex parte Fisk, 113 U. S. 713 (5 Sup. Ct. 724, 28 L. ed. 1117); In re Sawyer, 124 U. S. 200 (8 Sup. Ct. 482, 31 L. ed. 402). But if the court has jurisdiction to make an order, it must be obeyed however wrong it may be. “ The principle is of universal force, that the order or judgment of a court having jurisdiction is to be obeyed, no matter how clearly it may be erroneous.” People v. Sturtevant, 9 N. Y. 263, 266 (59 Am. Dec. 536). Errors must be corrected by appeal, and not by disobedience. The sheriff proceeded against for disobeying an order of the court in a case in which it had full jurisdiction can never set up as a defense that the court committed an error in issuing the order. He must go further and make out that in the law there was no authority because the court had no right to issue the order or to adjudicate the case. “Where a court has jurisdiction, it has a right to decide every question which occurs in the cause; -and whether its decision be correct or otherwise, its judgment, until reversed, is regarded as binding in every other court. But if it act without authority, its judgments and orders are regarded as nullities; they are not voidable, but simply void.” Elliott v. Peirsol, 1 Pet. 328, 340 (7 L. ed. 164). In the case of Rogers v. Silas, 42 Ga. 541, the court, by a majority, held that the sheriff was not in contempt because of his refusal to levy an execution issued from the superior court because the court, under the constitution of 1868, had no jurisdiction to give any judgment or enforce any debt the consideration of which was a slave, and the fi. fa. that he refused to execute was of this character; that the court had no jurisdiction to issue the judgment upon which the fi. fa. was based, and the judgment was therefore invalid, null, and void, and not binding upon the sheriff or any one else. Judge Warner dissented from this view and held that this defense set up by the sheriff in answer to the rule constituted no legal defense; that the sheriff could not go behind the judgment or execution and attack its legality. In other words, the distinguished jurist held that the duty of the sheriff was simply one of obedience.
To sum up the whole matter, it is perfectly clear and well set-*484tied that if a court makes ail order in a case within its jurisdiction and power, that order must be obeyed, however clearly it may be erroneous, and disobedience of it is contempt of court. Therefore, it followed that as the superior court of Forsyth county had jurisdiction of the case in which the order against the sheriff was issued, the order was valid until reversed. Whether as a ministerial officer of the court or as a party to the case, it was the sheriff’s duty to obey, regardless of whether the order was erroneous or not, and his failure to do so placed him in contempt of the court’s order. The contention of the plaintiff in error, that officers of courts or parties to cases in courts are only called on to obey valid orders and judgments of the courts in such cases or against such officers, if true, would render many judgments nugatory. Officers and parties must obejq where the court has jurisdiction. And, admitting for the sake of the argument, and only for the sake of the argument, that the position of the plaintiff in error is correct as to the law in reference to the seizure of automobiles engaged in the transportation of intoxicating liquors, and the rights of all the parties before the court, either original or by intervention, and that the court did not have authority, under the law, to grant to the intervenor the right to give bond and take possession of the automobile, j'et the order was within the constitutional jurisdiction and power of the court, although it may have been erroneous. There is a vast distinction between a judgment invalid and a judgment erroneous. We therefore do not pass upon the question made by counsel for the plaintiff in error as to the legality of the order passed by the judge in the present case. This court simply holds that the order, whether erroneous or not, was within the jurisdiction of the court and demanded implicit obedience, without question, not only by the sheriff as an officer of the court, but by the sheriff as a party to the suit in which the order was passed, and of which the court had full jurisdiction both of the subject-matter and of the parties.

Judgment affirmed.


Jenkins, P. J. and Stephens, J. concur.